Citation Nr: 1507971	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to September 8, 2011 for the grant of entitlement to service connection for a lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1993 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for a lumbar strain, with an effective date of September 8, 2011.  

Subsequent to the Statement of the Case issued in July 2012, additional evidence has been associated with the electronic Virtual VA and VBMS files.  This evidence does not relate to or have a bearing on the Veteran's claim on appeal; as such the evidence is not pertinent and the Board can proceed with a decision on the claim.  See 38 C.F.R. § 20.1304(c) (2014).  

In a May 2013 rating decision, the Houston, Texas RO denied the Veteran's claim for entitlement to service connection for abnormal liver/kidney disease.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to that claim and further action is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  In an October 2008 Board decision, the Board declined to reopen the previously denied claim for entitlement to service connection for residuals of a low back injury.  
2.  In September 2009, the Board denied the Veteran's motion for reconsideration of the October 2008 Board decision.

3.  In August 2011, the United States Court of Appeals for Veterans Claims (Court) affirmed the October 2008 Board decision.

4.  In September 2011, the Court denied the Veteran's motion for reconsideration of the August 2011 Court decision.  

5.  Following the October 2008 Board decision, September 8, 2011 is the earliest date that VA next received a communication from the Veteran indicating intent to apply to reopen his claim for entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 2008 Board decision denying the Veteran's claim for entitlement to service connection for residuals of a low back injury is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  The requirements for an effective date prior to September 8, 2011 for the grant of entitlement to service connection for a lumbar strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran's claim for entitlement to an earlier effective date for the grant of entitlement to service connection for a lumbar strain arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to the duty to assist, the Board finds that this has been fulfilled.  The outcome of this appeal turns on the date a claim for entitlement to service connection was filed and all pertinent procedural documents are of record.  The Board notes that in the Veteran's representative's October 2014 Appellant's Brief, the representative stated that "VA failed to provide their 'duty to assist' by giving an erroneous opinion."  This statement appears to reference a June 2006 negative VA opinion, which was conducted in conjunction with the Veteran's claim that was denied in the October 2008 Board decision.  As such, the representative's allegation regarding VA's failure to fulfil its duty to assist is not related to the current claim and is therefore not relevant.    

II.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Similarly, 38 C.F.R. § 3.400(b)(2) (2014) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  
With regard to informal claims, "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA]... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).  

III. Analysis 

An October 2008 Board decision declined to reopen the previously denied claim for entitlement to service connection for residuals of a low back injury.  In September 2009, the Board denied the Veteran's motion for reconsideration of the October 2008 Board decision.  In August 2011, the Court affirmed the October 2008 Board decision.  In September 2011, the Court denied the Veteran's motion for reconsideration of the August 2011 Court decision.  As such, the October 2008 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  

On September 8, 2011, a claim was received to reopen the Veteran's claim for entitlement to service connection for a lower back injury.  

In this case, because the Veteran's claim for entitlement to service connection for residuals of a low back injury was not reopened in a final October 2008 Board decision, the earliest effective date that can be assigned is the date of receipt of the new claim.  The Veteran's new claim was filed on September 8, 2011.  Accordingly, September 8, 2011 is the earliest effective date that can be assigned for the grant of entitlement to service connection for a lumbar strain.

The Board has considered the Veteran and his representative's contentions.  In a statement accompanying his June 2012 Notice of Disagreement, the Veteran stated that "the Veteran feels that the effective award date for service connection for Lumbar Strain should reflect when the strain was first noted by the V.A. and evidence" and noted that the May 2012 rating decision referenced treatment records dating back to November 2003.  The Veteran further stated that "a proper award date should start no later than December 12, 2008, or at the least October 1, 2007."  On the August 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran argued for an earlier effective date of February 28, 2006, which was the date he filed a claim to reopen his claim for entitlement to service connection for a back injury.  The Veteran also stated that "[w]ith all of the evidence submitted since February 28, 2006, which the VA based its decision on, entitlement should start on February."  The Veteran also referenced that the August 2006 rating decision (which decided the February 2006 claim and denied the Veteran's claim for entitlement to service connection for a low back injury) "had bearing" on the May 2012 rating decision (which granted entitlement to service connection for a lumbar strain).  With respect to the Veteran's representative's October 2014 Appellant's Brief, the representative stated that the Veteran "contends that the medical evidence was there all along to successfully grant service connection for the low back injury" and referenced a negative medical opinion (presumably the June 2006 VA examination report) and a positive medical opinion (presumably the March 2012 VA examination report).  The representative further stated that "[t]he effective date of this claim should go back much earlier than the current date" and that "[w]ith the evidence of record a much earlier effective date is i[]n order."  

With respect to these contentions that the effective date of the grant of entitlement to service connection should be as early as February 2006 (the date of the Veteran's prior claim to reopen his claim for entitlement to service connection for a back injury), as discussed above, the regulations regarding effective dates are clear.  For a grant of entitlement to service connection for a reopened claim after final disallowance, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, the Veteran's new claim was received September 8, 2011, which is therefore the earliest possible effective date, irrespective of when the Veteran may have had a low back disability prior to that date.  

Additionally, in the October 2014 Appellant's Brief, the representative referenced clear and unmistakable error (CUE) and included general information regarding CUE claims.  A CUE claim must contain "some degree of specificity as to what the alleged error is."  Fugo v. Brown, 6 Vet. App. 40 (1993).  As such, while the Veteran's representative referenced CUE generally in the October 2014 Appellant's Brief, the required specificity was not present and therefore a CUE claim was not raised.  

Further, the Board notes that as part of the Veteran's motion for reconsideration of the October 2008 Board decision, the Veteran submitted additional statements, as well as medical evidence that was received by the Board in May 2009.  As referenced above, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  With regard to informal claims, "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA]... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R.  § 3.155(a) (2014).  VA is required, with respect to all pro se pleadings, to "give a sympathetic reading to the [V]eteran's filings by 'determin[ing] all potential claims raised by the evidence.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board does not find that the Veteran's statements or the additional medical evidence submitted can be considered informal claims, as they were submitted in conjunction with the Veteran's motion for reconsideration of the October 2008 Board decision and thus do not indicate an intent to apply to reopen his claim for entitlement to service connection for a low back disability, as would be necessary to find that an informal claim was raised.               

In sum, there is no legal basis for entitlement to an effective date earlier than September 8, 2011 for the grant of entitlement to service connection for a lumbar strain and the claim, therefore, must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to September 8, 2011 for the grant of entitlement to service connection for a lumbar strain is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


